ae government entities division department of the treasury internal_revenue_service washington d c nov fa gd z2uu008027 ge we ba set ep rat3 uniform issue list legend insurance_company a bank b _ amount d amount e amount f date l date m date n date o ira x dear this is in response to your request dated date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code correspondence dated date - supplemented the request the following facts and representations have been submitted under penalty of perjury in support of the ruling requested you are under and maintained ira x an individual_retirement_arrangement described in sec_408 of the code at insurance_company a ira x contained page quv0vv6 v2 amount d one date l you received a distribution from ira x in the amount of amount d with the intent of rolling that money over into another ira which would give you a better return on your investment on date m one day after the distribution you deposited the money in bank b while you looked for another ira to invest in within the days on date n your daughter passed away the day rollover period expired on date o shortly after your daughter passed away because you were dealing with issues surrounding the death of your daughter you were unable to complete the rollover within days on date o two days after the rollover period expired you attempted to rollover the funds however because you had missed the rollover date the bank would not accept the funds you also state that you used part of the distribution amount e for your personal expenses based on the facts and representations you request a ruling that the internal_revenue_service waive the day rollover requirement with respect to the distribution of amount f the difference between the amount distributed_amount d and the amount that you used amount e contained in sec_408 of the code in this instance sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers page sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by you is consistent with your assertion that your failure to accomplish a timely rollover was caused by your grief following the death of your daughter also you attempted to rollover the funds within two days after the time for completing the rollover had expired therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount f from ira x you are granted a period of days from the issuance of this ruling letter to contribute amount f into another ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount f will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact id - at ee _ please address all correspondence to se t ep ra t t3 sincerely yours rances v sloan employee pla mahager technical group enclosures deleted copy of ruling letter notice of intention to disclose
